Citation Nr: 0126732	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  97-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1969, and from June 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) in which it was found that the claim of entitlement to 
service connection for PTSD denied by the Board in March 1990 
had not been reopened.  

A Supplemental Statement of the Case furnished to the veteran 
in June 1995 reflects the hearing officer's decision that the 
claim was reopened by the medical evidence diagnosing PTSD, 
but that service connection was not warranted because there 
was no medical evidence linking the diagnosis of PTSD to in-
service stressors.


FINDINGS OF FACT

1.  In March 1990 the Board denied service connection for 
PTSD.  

2.  Evidence submitted since the Board's March 1990 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the March 1990 Board decision, 
which denied service connection for PTSD, is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 20010). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised. Importantly, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2001).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulatory changes for § 3.156(a) (new and material claims) 
and the second sentence of § 3.159(c) apply to claims filed 
on or after August 29, 2001, and are not applicable in the 
present case.  For the purposes of determining whether new 
and material evidence has been submitted the Board is 
satisfied that the pertinent criteria set forth in the VCAA 
has been met.  

The evidence of record at the time of the March 1990 Board 
decision is briefly summarized.  The service medical records 
show that at the time of the entrance examination the veteran 
reported nervousness because he indulging in sports.  His 
psychiatric condition was clinically evaluated as normal.  
The service medical records show no definitive complaint or 
finding indicative of a psychiatric disorder. 

The veteran's personnel records show that the veteran served 
in Vietnam from October 1968 to February 1969 with the 107th 
Signal Co. as a radio operator team chief.  He also served in 
Vietnam from September 1970 to August 1971 as a radio 
teletype operator with Co. F. 75th Rangers, 25th Inf. Div., 
Co. G. 75th Rangers, 23rd Inf. Div, and HHC, 1st Bn. 46th 
Infantry Div.  These records do not show per se that he was 
awarded any medals or citations indicative of combat.  It was 
reported that he participated in three campaigns.  General 
Orders dated in August 1971 show that he was awarded the 
Bronze Star Medal for meritorious service in connection with 
military operations against a hostile force.  

In February 1980 the veteran submitted a claim for service 
connection for a nervous disorder.  At that time he reported 
that he had a nervous breakdown from 1964-1966 when stationed 
in England with the Army Security Agency and again in Vietnam 
in 1969 while with military intelligence. 

A VA psychiatric examination was conducted in April 1980.  At 
that time he gave a history of being hospitalized on two 
occasions during service for nerves.  The diagnosis was 
obsessive compulsive neurosis manifested by repetitive type 
movements, phrases and compulsion.  In May 1980 the RO denied 
service connection for a nervous disorder.  The veteran did 
not perfect an appeal regarding this decision.

The veteran was hospitalized at a VA facility in January 
1981.  The diagnoses were obsessive compulsive disorder and a 
history of pseudoneurotic schizophrenia.  The veteran 
received treatment at a VA facility in 1987 and 1988 for 
several problems.  In October 1987 the assessment include a 
history of PTSD. 

In a January 1989 VA Form 21-4138, Statement in Support of 
Claim, the veteran reported having had hand-to-hand combat 
with the enemy on numerous occasions, and that he was 
constantly exposed to enemy small arms, rockets, land mines, 
grenades, etc.  

A VA examination was conducted in January 1989.  At that time 
the diagnostic impression was obsessive compulsive disorder 
with superimposed anxiety.

In his June 1989 substantive appeal he asserted he saw much 
armed conflict and more life-threatening episodes than he 
cared to remember, and had much stress placed on him when 
working with the "Army Security Agency."  

In March 1990 the Board denied service connection for PTSD.  
At that time the Board determined that a diagnosis of PTSD 
had not been substantiated and that service connection was 
denied.  The March 1990 Board decision is final. 38 U.S.C.A. 
§ 7104.  However, the veteran may reopen his claim by the 
submission of new and material evidence.  38 U.S.C.A. §§ 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992).

The evidence received since the March 1990 Board decision 
includes VA and private medical records.  These records show 
that the veteran was hospitalized at a VA facility in 
September 1993.  The discharge diagnoses included PTSD, and 
stressors were identified as "Chronic war stressors from 
Vietnam." 

A hearing was held at the RO in March 1995.  At that time the 
veteran reported that he had two tours of duty in Vietnam, 
the first for ten months in 1968 and 1969, and the second for 
one year, from 1970 to 1971.  He reported having been 
subjected to mortar and rocket attacks while out in the field 
setting up communications systems.  He stated that he helped 
set up ambushes to catch snipers, and was involved in many 
skirmishes but about 8 actual firefights, during which 
neither he or any of his troops were wounded.  He did see 
other troops wounded and killed.  He reported that during his 
second tour of duty in Vietnam he saw constant combat, 
"strictly firefights," during the middle and end of his 
tour.  He also said he saw mutilated enemy and American 
troops.  The veteran explained that he was awarded a Bronze 
Star for an incident in which he and two others were overrun, 
and he and the others showed no fear and "just charged." 

The veteran received treatment at a VA facility during 1994 
for psychiatric problems.  A November 1994 statement from a 
VA Director of the PTSD clinic is to the effect that the 
veteran had severe PTSD with psychotic features.   Two 1995 
private medical reports show diagnosis of PTSD and a history 
of PTSD.

The veteran submitted a statement from a fellow serviceman, 
dated in January 1997  which describes a firefight (at Nui Ba 
Den Mountain) in which he and the veteran were involved in 
Vietnam in January 1971. 

The report of a VA Compensation and Pension examination 
conducted in December 1995 contains a diagnosis PTSD.  

In March 1996 the RO sought the assistance of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group (ESG)) to verify the reported 
stressors.  These records show that the veteran's unit, to 
include the Co. F and Co. G to which he was assigned were 
subject to small arms fire, mortar and rocket attacks and 
ground mining incidents resulting in numerous casualties.  
USASCRUR was unable to verify the ambush on Nui Ba Den 
Mountain.

The veteran submitted a statement from another fellow 
serviceman who was involved in the fighting on Nui Ba Den 
Mountain in January 1971. Also received was a statement from 
a platoon leader and veteran's executive officer, which is to 
the effect that the communications men stationed at Nui Ba 
Den lived and performed their duties in a state of constant 
stress, never knowing when an enemy sniper would pop up, or 
when enemy mortar shells would crash down.  They performed a 
vital function.  He described the firefight incident but not 
from first-hand knowledge, as he indicated he was not at that 
location at the time but was instead out in the field.  A VA 
Compensation and Pension examination was conducted in March 
2001.  Following the examination the examiner concluded the 
veteran did not have PTSD, but instead had narcissistic 
personality traits vs. narcissistic personality disorder.

Analysis

In March 1990 the Board denied service connection for PTSD on 
the basis that the diagnosis of PTSD had not been verified.  
Subsequently received were VA and private treatment records 
and examination reports containing initial diagnoses of PTSD.  
As such, the Board finds that this evidence is new and 
material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only the claim is granted.  


REMAND

A review of the records shows that an examination for VA 
purposes was conducted in March 2001.  At that time the 
veteran indicated that he did not see combat during his first 
tour of duty in Vietnam.  During his second tour from 1970 to 
1971 he was assigned to the Rangers and spent most of the 12 
months on a mountaintop working as a communication 
specialist.  He stated that he came under attack on one 
occasion during which they warded off the enemy by firing 
weapons.  Following the examination the examiner concluded 
the veteran did not have PTSD, but instead had narcissistic 
personality traits vs. narcissistic personality disorder.  
The examiner stated that the veteran was not in direct combat 
other than by his own admission for eight to ten minutes 
during one brief attack.  Although the veteran seems to have 
performed a very responsible and demanding job while in 
Vietnam, as a communication specialist, this does not per se 
meet the criteria as an identifiable stressor which would 
cause PTSD in 'the average individual.  

"The average individual" standard appears to be a reference 
to the diagnostic criteria for PTSD found in American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition-Revised, which addressed 
experiencing a stressor event that was "outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  This standard no longer is appropriate.  
The criteria in the current version of American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  Washington, DC, American 
Psychiatric Association, 1994, (DSM-IV) address the 
individual's exposure to a traumatic event, and focus on that 
experience and his response thereto.  It appears the examiner 
based his opinion that the veteran had an insufficient 
stressor on the old version of the diagnostic criteria, when 
the new version should have been addressed.  

The veteran stated in a May 1994 letter that he had been 
found disabled by the Social Security Administration (SSA) in 
April 1994, and that "[w]ar related stressors were a factor 
in this decision on their behalf."  Of record is a copy of 
the May 1994 award letter notifying the veteran and his 
spouse of that decision, but the medical evidence relied upon 
was not identified. 

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In this regard the veteran submitted statements from three 
fellow servicemen who served with the veteran in Co. F, 75th 
Rangers.  One statement from the veteran's executive officer 
reflects that the veteran operated a long-range radio 
communication system on Nui Ba Den Mountain.  These 
individuals lived and performed their duties in a state of 
constant stress, never knowing when an enemy sniper would pop 
up, or when enemy mortar shells would crash down.  They 
performed a vital function.  He indicated that the veteran 
did come under enemy attack in January 1971 and engaged in a 
firefight.  He stated that he did not have first-hand 
knowledge, as he indicated he was not at that location at the 
time but was instead out in the field.  

The other statements are from two individuals who served with 
the veteran on Nui Ba Den Mountain.  They attested to the 
fact that they came under attack and engaged the enemy in 
January 1971.  Although not verified by USASCRUR the Board is 
satisfied that the January 1971 firefight and the stressful 
nature of the veteran's duties are verified.  

Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should obtain from the Social 
Security Administration the records on 
which his claim for Social Security 
disability benefits was granted.

3.  The RO is requested to obtain all 
current VA treatment records not of 
record.

4.  The RO is requested to determine 
whether the veteran engaged in combat per 
38 U.S.C.A. § 1154 (West 1991).  

5.  Examinations should be performed by a 
VA psychiatrist and a psychologist in 
order to determine the nature, severity, 
and etiology of claimed PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
criteria set forth in DSM-IV must be 
utilized.  The RO is to inform the 
examiners that only the stressors which 
have been verified by the Board or the RO 
may be used as a basis for a diagnosis of 
PTSD.  The examiners should be informed 
that the January 1971 firefight and the 
stressful nature of the veteran's duties 
are verified.

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce PTSD, and whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Thereafter, the RO should readjudicate 
this claim based on a de novo review.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


 

